Citation Nr: 9928023	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-36 500	)	DATE
	)                               
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for a disability manifested 
by memory loss.  

Entitlement to Department of Veterans Affairs (VA) 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a disability of the right arm.  

Entitlement to a compensable evaluation for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, and his son


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970, from August 1985 to August 1986, and from 
January 1991 to May 1991 as part of Desert Shield/Desert 
Storm.  

The veteran has been granted service connection for post-
traumatic stress disorder with major depression, evaluated as 
100 percent disabling.  He has also been granted service 
connection for multiple joint pain due to undiagnosed 
illness, evaluated as 40 percent disabling, for 
gastrointestinal problems due to undiagnosed illness, 
evaluated as 30 percent disabling, and for otitis media of 
the right ear, evaluated as 10 percent disabling.  Service 
connection has also been granted for the following 
disabilities for which noncompensable evaluations have been 
assigned: hearing loss of the right ear, headaches, and acne.  
The veteran has been evaluated as 100 percent disabled, 
effective from March 26, 1993, and he has been found entitled 
to special monthly compensation benefits, effective from 
November 1994.  

The veteran testified at a hearing before the Board sitting 
at St. Paul, Minnesota in July 1997, and he offered testimony 
only relating to the disability of the right arm..  His son 
also provided testimony. 

The veteran's claims folders contain several claims, 
statements of the case, and appeals forms.  In January 1998, 
the veteran submitted an appeals form, indicating that the 
only claims he wished to pursue, aside from the claim for 
compensation benefits for the right arm disability for which 
he testified at a Board hearing, were the claims for service 
connection for memory loss and diarrhea, and an increased 
rating for headaches.  Subsequently, he was granted service 
connection for a gastrointestinal disability.  The Board has 
interpreted the veteran's January 1998 statement, together 
with the absence of any formal appeal from a December 1997 
rating action, as indicating that the issues of service 
connection for hearing loss of the left ear and entitlement 
to a compensable evaluation for hearing loss in the right ear 
are not appellate issues at this time.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the current claims.  

2.  The veteran was hospitalized at a Department of Veterans 
Affairs (VA) hospital in November 1990 for an appendectomy.  

3.  Shortly after release from the hospital, the veteran 
began having complaints relating to decreased sensation in 
the right arm.  

4.  The medical evidence of record fails to establish that 
the veteran has a chronic neurological disability manifested 
by decreased sensation in the right arm, or that there is any 
etiological relationship between the veteran's complaints of 
decreased sensation in the right arm and the veteran's 
surgery and hospitalization in November 1990.  

5.  A disability manifested by memory loss was not present 
during any period of service, and there is no medical 
evidence relating a disability manifested by memory loss to 
the veteran's service.  

6.  The evidence of record shows that the veteran has some 
memory loss as a manifestation of his post-traumatic stress 
disorder, but does not establish that he has an independent 
chronic disability manifested by memory loss due to an 
undiagnosed illness.  

7.  The veteran does not have headaches with migraine type 
characteristic prostrating attacks averaging one in two 
months over the last several months, but he does have 
headaches which have been present for a long period of time, 
are associated with pain, nausea, and visual disturbance at 
times, and are disabling to a slight degree.  


CONCLUSIONS OF LAW

1.  The claim for compensation benefits for a right arm 
disability under 38 U.S.C.A. § 1151 resulting from VA 
hospitalization and surgery in November 1990 is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1998).  

2.  The claim for service connection for a disability 
manifested by memory loss as due to an undiagnosed illness 
resulting from service in the Gulf war is not well grounded.  
38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. § 3.317 
(1998).  

3.  The criteria for a 10 evaluation, but not higher, for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, Diagnostic Codes 8045, 
8100, (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he developed pain and 
loss of sensation in the right arm the day of his release 
from the hospital in November 1990.  He maintains that he has 
been informed that the appendectomy took longer than normal, 
that his arms were not moved during the prolonged surgery, 
and that he incurred some nerve damage in the right arm as 
the result of positioning of the right arm during surgery.  
He also contends that he has memory loss as the result of his 
exposure to chemicals during his tour of duty during the Gulf 
war.  He further claims that he should receive a compensable 
evaluation for headaches because they occur every week and 
are very disabling.  

I.  Right Arm Disability

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a well 
grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  A well grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet the statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Under 38 U.S.C.A. § 1151, where a veteran suffers an injury 
or aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical, 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  In determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical, or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury, and not merely coincidental 
therewith.  In determining that additional disability exits, 
consideration will be given to a comparison of the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim of compensation is based, with the 
subsequent physical condition.  38 C.F.R. § 3.358.  

The veteran was hospitalized on November 10, 1990, with a 
history of right lower quadrant pain.  After observation, it 
was determined that the most likely diagnosis was acute 
appendicitis.  On November 11, 1990, an appendectomy was 
performed.  The surgery lasted two hours.  During the 
surgery, the appendix appeared swollen and adhered to the 
lower part of the abdomen.  There was no perforation.  There 
were no complications during the surgery.  Postoperatively, 
the veteran did well, and he did well on succeeding days, so 
that he was able to be discharged on November 14, 1990, 
essentially asymptomatic.  The hospital clinical records show 
no complaints, findings, or diagnoses indicative of 
disability of the right arm.  

VA outpatient treatment reports show that on November 16, 
1990, the veteran reported that he had had numbness in the 
right shoulder through the right arm since the day he was 
discharged from the hospital for an appendectomy.  Range of 
motion and strength in the right upper extremity was normal 
on physical examination.  The diagnostic impression was 
dysesthesia of the right shoulder, in no consistent pattern, 
with intact sensation distally, questionable etiology.  The 
veteran was referred for neurological consultation.  

On December 4, 1990, the veteran was seen in the neurology 
clinic, still complaining of numbness in the right upper 
extremity.  Physical examination showed no weakness in the 
right arm, with complaints of pain and numbness in the right 
shoulder and arm.  Physical examination showed some decreased 
sensation in the right upper extremity.  The diagnostic 
impression was axillary nerve sensory dysfunction.  The 
neurologist indicated that he suspected that this was 
secondary to compression during surgery.  

Private medical records and medical records relating to the 
veteran's Reserve duty in 1990 indicate complaints and 
treatment for disabilities unrelated to a disability of the 
right arm.  The veteran served on active duty from January 
1991 to May 1991.  On a report of medical history for 
discharge from service in early May 1991, the veteran had no 
complaints relating to the right arm.  

VA outpatient treatment reports show that on July 12, 1991, 
the veteran was again seen at the neurology clinic for 
follow-up of numbness in the right arm.  The veteran 
indicated that he had had some numbness in the right arm a 
few days after surgery in November 1990 when an appendectomy 
was performed, and that the problem had stayed about the same 
in the last few months.  He did not report any weakness, 
pain, fasciculations, or atrophy.  On physical examination, 
there was a full range of motion of the neck without pain to 
resistance.  There was no fasciculation or atrophy in the 
muscles of the back, arms, or shoulders.  Reflexes were brisk 
in the upper extremities, and there was no weakness in the 
muscles of the arms or hands.  The shoulders were strong.  
There was no objective sensory loss.  The examiner expressed 
the opinion that the veteran may have had a mild stretched 
lower brachial plexus, or perhaps a muscle at T2 or T1.  The 
examiner stated that since there was absolutely no pain or 
weakness, he recommended no treatment.  

The veteran was hospitalized for two days in August 1991 for 
treatment relating to his ears, and there were no recorded 
complaints relating to the right arm.  

The veteran was hospitalized at Mercy Hospital in September 
1992 through the emergency room with a history of chest pain 
and right arm pain, with transient numbness and weakness in 
the right arm.  The chest pain resolved in the emergency 
room, but the arm problem and questionable personality 
changes continued, so that he was hospitalized.  Physical 
examination on admission showed no neurological deficit.  A 
neurological consultation noted a history of numbness in the 
right arm intermittently since an appendectomy in late 1990.  
Neurological examination was essentially normal.  The 
diagnostic impression was headaches/transient numbness and 
weakness of the right arm--etiology undetermined.  The final 
diagnoses included right arm paresis and pain, unknown 
etiology, and right arm neuropathy secondary to thoracic 
outlet syndrome.  

The veteran was hospitalized in mid 1993 and late 1993 for 
treatment of post-traumatic stress disorder.  Aside from a 
diagnosis of headaches, a neurological examination during the 
hospitalization in August 1993 was described as essentially 
normal.  The veteran did not have any complaints or abnormal 
findings relating to the right arm during these periods of 
hospitalization.  

On a VA examination in February 1994, the veteran stated that 
he had pain and weakness in his right arm that had its 
inception after an appendectomy in 1990.  The veteran 
attributed the pain and weakness to the surgery, during which 
his arm apparently was not moved much.  He stated that the 
pain and weakness in the right arm had improved, but still 
did not feel quite right.  He indicated that he had no 
specific weakness or significant disability.  Physical 
examination showed full strength in both upper extremities.  
Deep tendon reflexes were normal bilaterally.  Sensory 
examination was normal to light touch and pinprick, except 
for an area of hypesthesia over the lateral aspect of the 
right shoulder and down the posterior aspect of the triceps.  
Coordination was normal.  It was indicated that the veteran 
had a history of numbness, and had some evidence of numbness 
on the examination indicative of a neuropathy of one of the 
cutaneous nerves that feed the back of the right arm.  It was 
felt that this crossed two different nerve distributions, but 
that there might be an atypical distribution.  

A VA neurology clinic report in February 1994 noted that the 
veteran continued to have a problem with his right arm, with 
coldness and numbness in cold weather.  On physical 
examination, there was no weakness in the right arm, and 
reflexes in the right arm were brisk and equal.  There was no 
atrophy or fasciculations in the right arm.  It was felt that 
the right arm looked normal.  In July 1994, the neurology 
service physician indicated that he had seen the veteran 
following the veteran's appendectomy for complaints of 
numbness in the right arm.  The examiner indicated that, at 
that time, he thought that the veteran had a stretch injury 
of the brachioplexus.  Currently, the veteran complained of 
increasing pain in the right arm.  On physical examination, 
there was full range of motion of the right shoulder, elbow, 
and wrist.  There was no atrophy or fasciculations.  There 
was no evidence of impingement.  There was only some 
tenderness near the biceps, and the examiner indicated that 
this did not appear to be tendonitis.  The examiner stated 
that he was at a loss to explain the veteran's symptoms.  

On a VA examination in April 1997, the veteran's history was 
reviewed.  Sensory examination revealed a decrease to light 
touch and pinprick on the right arm and leg.  When the 
veteran was asked to hold his fingertips together in an 
inverted fashion, the decrease in sensation became very 
inconsistent, and the left side became decreased on pinprick.  
Reflexes in the upper extremities revealed a slight decrease 
of the right biceps compared to the left.  The examiner 
expressed the opinion that, because of the inconsistency on 
the examination, there was an element of embellishment.  It 
was felt that a decrease of the right biceps could be 
consistent with a peripheral nerve problem, C5-
6 radiculopathy.  The examiner expressed the opinion that his 
claimed pain and paresthesia of the right arm was not related 
to the appendectomy.  

On further neurological examination, the veteran indicated 
that his arm did not bother him while he was hospitalized for 
his appendectomy.  He stated that he felt the sudden onset of 
burning pain in the right arm when he opened the window of 
his car with his right hand on departing the hospital.  He 
stated that a previous attempted electromyogram had been 
unsuccessful because he was not able to tolerate the 
procedure.  The veteran also indicated that X-rays at the 
orthopedic service were unremarkable.  On physical 
examination, there was no tenderness to palpation over the 
shoulder, along the deltoid muscle region, which approximated 
the veteran's complaints of dysesthesia.  There was a full 
range of motion at the shoulder and elbow, without any 
aggravation of the veteran's symptoms.  Strength in all 
muscle groups was equal bilaterally.  Sensory examination 
showed essentially total numbness by the patient's 
description over the ulnar aspect of the entire right arm and 
dorsum of the hand.  Sensation on the radial side of the 
right arm appeared to be intact to light touch.  X-rays of 
the right shoulder were normal.  The diagnostic assessment 
was burning dysesthesia of the right arm, which the veteran 
described as beginning after an appendectomy.  

The examiner stated that the description of the onset of the 
symptoms made it difficult to draw a cause and effect 
relationship between the surgical procedure and the 
discomfort in the arm.  The examiner stated that, although 
patients have nerve injuries from positioning during a 
surgical procedure, it was far more typical that they would 
note such symptoms immediately, rather than four days later, 
after the surgery.  The examiner stated that it was unusual 
for someone to have been entirely asymptomatic until starting 
to do a particular activity, as described by the veteran, 
opening the window of the car upon his discharge from the 
hospital.  The examiner concluded that the veteran's history 
and physical examination were not consistent with a reflex 
sympathetic dystrophy.  The examiner stated that it was not 
clear that there was an obvious pathological explanation of 
the veteran's symptoms. 

At a hearing before a member of the Board sitting at St. 
Paul, Minnesota in July 1997, the veteran testified that he 
first noticed the pain in the right arm on leaving the 
hospital.  He stated that he was heavily medicated after the 
surgery, and that he did not need to use his arms for the 
next few days.  He indicated that he has had problems in his 
right arm since the surgery.  The representative indicated 
that he did not believe that the VA examiners had the 
veteran's claims file before them when they expressed their 
opinions, and that they did not have the benefit of the 
clinical notes in 1990 and 1991.  His son testified about 
some of the physical restrictions caused by the right arm 
disability.  

Subsequently, VA outpatient treatment reports were received 
for 1997, showing that the veteran had an electromyogram, 
which resulted in the diagnosis of bilateral carpal tunnel 
syndrome.  

On a VA neurological examination in September 1998, the 
neurological examiner indicated that he had followed the 
veteran since 1991 for headaches and complaints of pain and 
numbness in the right upper arm following an appendectomy in 
1990.  It was indicated that previous neurological 
consultations had not found any positive findings.  The 
veteran described a problem in the right upper extremity as a 
burning, pins and needles feeling, that was intermittent, but 
was present every day.  

On physical examination, muscle strength was normal in the 
forearms.  Detailed testing of the hands and arms revealed no 
weakness, fasciculations, or atrophy.  The veteran complained 
of decreased sensation to sharp touch in the upper arms from 
the elbows to just about mid shoulder.  This was all over the 
right arm, and did not follow any neurological pathway.  
There was no impinging noted in the shoulders.  The examiner 
indicated that the neurological examination was unremarkable, 
or normal.  The examiner indicated that he had reviewed the 
claims file.  The examiner expressed the opinion that there 
was nothing on the examination or in his review of the 
records which suggested any kind of neurological illness 
causing the veteran's symptoms of the right upper extremity.  
There were no clinical or objective indications or signs of 
any neurological disorder, as there had been normal 
examinations for many years.  It was believed that the 
complaints relating to the right upper arm represented no 
kind of neurological problem.  

After reviewing this evidence, it is clear that the veteran 
was seen a few days after his release from the hospital in 
November 1990 for an appendectomy with complaints involving 
numbness in the right arm.  There was some decreased 
sensation in the right arm on neurological examination, and 
it was suspected that he had an axillary nerve sensory 
abnormality secondary to compression during surgery.  When he 
was seen in July 1991, neurological examination was 
essentially normal.  The examiner expressed the opinion that, 
initially, the veteran may have had a mild stretch to the 
lower brachial plexus.  However, further neurological 
examination at Mercy Hospital in 1992 and VA neurological 
examinations in 1994, 1997, and 1998 showed no neurological 
abnormalities, or none that were medically consistent with a 
chronic neurological disorder which could be related to his 
surgery or hospitalization.  

Specifically, the same examiner who saw the veteran in 1991 
saw him in February and July 1994, with negative neurological 
examinations.  This examiner could not explain the veteran's 
symptoms in the right arm when he examined him in July 1994.  
When the veteran was examined by the same examiner in July 
1998, the neurological examination was again negative.  This 
time, in 1998, the physician, with review of the claims file, 
found no neurological abnormality in the right upper 
extremity, and expressed the opinion that there was no 
neurological illness causing the veteran's symptoms in the 
right upper extremity.  A VA physician the previous year had 
expressed the opinion that the claimed pain and paresthesia 
of the right arm was not related to the appendectomy.  Thus, 
the evidence shows that the examiner who provided the initial 
impression that the veteran may have had some initial 
neurological injury from positioning during the surgery in 
1990, changed or qualified this opinion.  This examiner 
reaffirmed the opinions by two specialist in 1997 indicating 
that the veteran's complaints in the right upper extremity 
were not etiologically related to the surgery in 1990, and 
did not result in chronic neurological disability. 

Thus, the present record indicates that the veteran 
complained of some numbness in the right upper extremity 
following release from the hospital after an appendectomy.  
The initial impression was that there was some nerve 
involvement due to the surgery.  However, further 
examinations failed to confirm such diagnosis, or an 
etiological relationship to the surgery or hospitalization.  
Where the determinative issue involves medical causation or a 
medical diagnosis, medical evidence to that effect is 
required, and the appellant's opinion or statements are 
insufficient to provide such medical causation or medical 
opinion.  Grottveit v. Brown, supra., Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The last several neurological 
examinations have failed to show the presence of a chronic 
neurological disability in the right upper extremity.  Such 
recent examinations have also failed to show a causative 
relationship between the veteran's complaints involving the 
right upper extremity and the surgery at a VA hospital in 
1990.  There is a hint in the record that while there may 
have been a transient neurological problem soon after release 
from the hospital, there has been no chronic disability 
present in the right upper extremity, based on repeated and 
objective clinical examination.  There is a hint that such 
complaints might be psychogenic in origin.

In any event, it is not shown that the veteran's surgery in 
November 1990 resulted in additional disability of the right 
upper extremity.  The evidence does not establish that the 
veteran has a chronic neurological disability in the right 
upper extremity.  It is further noted that any complaints 
involving the right upper extremity, if representing a 
chronic disability, are not medically shown to be 
etiologically related to, or the result of, the surgery in 
November 1990.  Consequently, the Board finds that the 
veteran has not provided the necessary evidentiary 
requirements to establish a well-grounded claim for 
compensation benefits for a claimed disability of the right 
upper extremity.  

II.  Memory Loss

The veteran was hospitalized in November and December 1970 
for complaints of headaches, nervousness, and unstable 
behavior.  During the early part of his hospitalization, he 
had some peculiar complaints, including petit mal seizures, 
with temporary periods of unfamiliarity with his 
surroundings, unconsciousness, and lack of memory for recent 
events.  He was transferred to another VA hospital for 
neurological examination.  The new facility provided a 
neurological examination, including electroencephalogram, 
which was within normal limits.  The veteran gave a history 
of having a brother with a seizure disorder, and complained 
of episodes of forgetfulness when initially hospitalized, 
during which he could perform activities and then have no 
memory of such activities.  The diagnosis was no neurological 
disease found, personality disorder, and tension headaches.  

On a VA psychiatric examination in April 1971, there was no 
impairment of abstract, recent, or remote memory.  

Available service medical records prior to January 1991 are 
negative for any findings or diagnoses indicative of a 
disability manifested by memory loss.  The veteran served on 
active duty from January 1991 to May 1991, and he served 
overseas in Desert Shield/Storm.  Service medical records for 
this period of service, including a medical history for 
separation in May 1991, are negative for any complaints, 
findings, or diagnoses relating to a disability manifested by 
memory loss.  

Private medical records in 1991 and 1992 fail to show any 
complaints or findings indicative of a disability manifested 
by memory loss.  

Beginning in 1993, the veteran was hospitalized on different 
occasions for evaluation of post-traumatic stress disorder.  
On occasion, the veteran complained of some memory loss.  
Neurological examinations were essentially within normal 
limits.  

On a VA examination in February 1994, the veteran complained 
of memory loss.  He stated that he had no explanation for the 
memory loss, except for the post-traumatic stress.  
Neurological examination was essentially normal, aside from 
the sensory examination of the right upper extremity.  

On admission to a VA hospital in October 1994, the veteran 
complained of time lapses of up to two hours at a time.  On 
mental status examination, his immediate memory was markedly 
impaired.  He had difficulty with thinking and concentration.  
On group psychological testing, he experienced the rapid 
onset of excitement and confusion, causing disorientation and 
hyperactivity.  He had difficulty in thinking and 
concentration.  

VA outpatient treatment reports for 1996 though 1998 show 
treatment for various disabilities, including post-traumatic 
stress disorder.  In January 1998, it was noted that the 
veteran began having some loose stools, and then began taking 
Loperamide.  The examiner indicated that he did not think 
that this was the cause of the veteran's memory problem, but 
perhaps opioid effects were part of the problem.  

A statement from the veteran's son in February 1998 indicated 
that the veteran's memory had deteriorated after he served in 
Desert Shield/Desert Storm.  

On a VA examination in September 1998, the veteran complained 
of memory problems.  It was indicated that he was recently 
seen for psychological testing, but did not complete the 
testing.  It appeared that he was frequently distracted by 
intrusive memories.  He had severe gaps in his memory from 
both wars.  On mental status examination, intellectual 
functioning was grossly intact.  Neurological examination was 
normal.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of the disease or injury in service (lay or 
medical evidence); and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from illness or combination of illnesses manifested 
by one or more signs or symptoms listed, provided that such 
disability:  (1) Became manifest either during active 
military, naval, or air service in the southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more later than December 31, 2001, and (2) by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  "Objective 
indications of chronic disability" include both signs, in 
the medical sense of objective evidence, perceptible to an 
examining physician, and other common nonmedical indicators 
that are capable of independent verification.  Disabilities 
that have existed six months or more, and disabilities that 
exhibit episodes of improvement and worsening over a six 
month period, will be considered chronic. 38 C.F.R. § 3.317. 

The evidence shows that when the veteran was hospitalized in 
November 1970, he complained of temporary periods of 
unconsciousness, unfamiliarity with his surroundings, and a 
lack of memory for recent events.  He was evaluated for a 
seizure disorder, with negative results.  Neurological 
examination was negative, and the veteran's subsequent 
history showed no seizure disorder.  In 1970, the diagnosis 
was that of a personality disorder, establishing that the 
symptoms and manifestations of loss of memory were associated 
with this personality disorder.  

When the veteran complained of memory loss after his Gulf War 
experience, VA and private neurological examinations were 
essentially normal.  He was granted service connection for 
post-traumatic stress disorder, which has been evaluated as 
totally disabling since 1993.  He complained of memory loss 
on the VA examination in February 1994, and psychiatric 
examination in 1994 and subsequently noted memory gaps for 
events during wartime.  Thus, loss of memory was linked to 
the veteran's psychoneurotic disorder.  It is noted, further, 
that the severity of the post-traumatic stress disorder and 
depression also caused an inability to focus and concentrate 
on examinations, with some impairment of memory.  Again, the 
memory impairment was linked to the veteran's symptoms 
relating to his service-connected psychoneurotic disorder.  

The present record does not contain any medical opinion or 
medical evidence establishing the presence of a chronic and 
independent disability manifested by memory loss.  As just 
indicated, the veteran's impaired memory has been associated 
with the veteran's psychoneurotic disorder and a personality 
disorder.  While the veteran and his family have made 
statements relating that the veteran's impaired memory 
exhibited itself after the veteran's Gulf War experiences, it 
is noted that the veteran was granted service connection and 
a 100 percent evaluation for post-traumatic stress disorder 
shortly after his duty in Desert Shield/Storm.  In any event, 
where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to that effect 
is required.  Grottveit v. Brown, supra.  There is no 
competent medical evidence that the veteran has, objectively, 
a disability manifested by memory loss.  Since some 
impairment of memory has been found, but has been associated 
with other disabilities, the impaired memory is not an 
undiagnosed illness.  Finally, there is no medical evidence 
establishing a link between an objective, independent, 
disability manifested by memory loss, and the veteran's 
service during the Gulf War.  Consequently, the claim for 
service connection for a disability manifested by memory loss 
is not well grounded.  

III.  Headaches

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107, because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The facts relevant to the issue of 
entitlement to a compensable evaluation for headaches have 
been properly developed, and the statutory duty of the VA to 
assist the appellant in development of his claim has been 
satisfied.  In reaching a decision, the Board has reviewed 
the veteran's medical records, and considered the current 
clinical manifestations of this disability.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Under Diagnostic Code 8100, migraine headaches, a 30 percent 
evaluation will be assigned where there are characteristic 
prostrating attacks averaging once a month over the last 
several months, and a 10 percent evaluation will be assigned 
where there are characteristic prostrating attacks averaging 
1 in 2 months over the last several months.  A zero percent 
evaluation will be assigned where the attacks are less 
frequent.  Under Diagnostic Code 8045, brain disease due to 
trauma, a 10 percent evaluation may be assigned for 
subjective symptoms, such as headaches.  Brain disease due to 
trauma has not been shown or diagnosed in this case. 

The veteran complained of headaches on occasion during 
service.  While he was hospitalized in November 1970, the 
veteran complained of headaches daily, associated with 
dizziness and nausea.  Neurological examination was 
essentially normal, and the diagnosis was tension headaches.  

On a VA examination in May 1971, the veteran again complained 
of headaches.  The examination resulted in a diagnosis of 
anxiety reaction in an emotional personality process.  

When the veteran received a neurological examination in July 
1991 for complaints involving numbness in the right arm, he 
gave a history of headaches for many years, with diagnoses 
including a personality disorder and tension headaches.  
Neurological examination was essentially normal.  

In August 1993, the veteran was hospitalized for evaluation 
of post-traumatic stress disorder.  He was referred to 
neurology because of complaints of headaches.  On the 
neurology examination, he indicated that he had had frequent 
headaches for 15 years, which had increased in severity in 
the last three to six months.  He noted that he had one 
headache a month which would be severe, involving a dull 
throbbing pain, with nausea, vomiting and blurring of vision.  
Neurological examination was essentially normal, and the 
diagnostic impression was chronic headaches, with qualities 
of both tension and vascular (migraine) types.  

On a VA examination in February 1994, the veteran reported 
that he had emotional difficulties after discharge from 
service in 1970.  He stated that shortly after coming home 
from Vietnam, he developed severe headaches that had 
persisted since that time.  He noted that the headaches were 
very severe, took 2 or 3 hours to peak, and would last 
several hours to all day.  He indicated that he would have 
nausea with the headaches, that he would become mildly 
confused at times, and that he had visual symptomatology with 
the headaches.  He described these headaches as occurring 3 
to 4 times weekly.  Neurological examination was essentially 
normal.  The examiner expressed the opinion that the 
veteran's headaches were linked to his depression, but did 
have vascular and tension type components.  

The veteran was hospitalized on several occasions since 1994, 
and these hospital records failed to show prostrating attacks 
while hospitalized.  Neurological examinations, and clinical 
tests, were essentially normal.  VA neurological examinations 
in April 1997 were also normal.  VA outpatient treatment 
reports show complaints of headaches.  

On a VA examination in September 1998, the veteran gave a 
history of headaches for which he took Tylenol.  On 
neurological examination, the veteran reported that the 
headaches occurred 2 or 3 times weekly, lasting from two 
hours to five hours, and were severe.  There were no 
associated symptoms such as double vision, blurry vision, 
numbness, tingling, or a stiff neck.  The veteran indicated 
that he felt better with the use of ice, relaxation, and 
heat.  He noted that Tylenol helped occasionally.  He stated 
that the longest that he had gone without a headache in the 
past few years was three weeks.  The examiner indicated that 
he had seen the veteran in 1991 in the neurology clinic for 
similar complaints.  Neurological examination was essentially 
normal.  The examiner expressed the opinion that there was 
nothing in the veteran's file or the current examination to 
indicate that the veteran's headaches were due to 
neurological illness.  The examiner expressed the opinion 
that the veteran did have tension headaches.  

As previously indicated, brain disease due to trauma has not 
been shown or diagnosed in this case.  In addition, repeated 
neurological tests over the years have been essentially 
normal.  The evidence does show that the veteran experiences 
frequent, and sometimes nearly daily, headaches associated 
with tension, anxiety, and possibly depression.  Thus, a 
significant part of the veteran's problems with headaches are 
associated with his service connected psychoneurotic 
disorder.  He has received a 100 percent evaluation for the 
psychoneurotic disorder.  However, various examinations have 
indicated that some of the veteran's headaches are associated 
with, or are due to, a vascular (migraine) component.  

The veteran has indicated at different times that his 
headaches occur several times a week, weekly, or monthly, but 
are not prostrating.  Several periods of hospitalization 
beginning in 1993 failed to show objective evidence of 
migraine headaches associated with prostrating attacks.  It 
is not possible to state, with any certainty, how often the 
veteran's headaches occur.  The present record does not 
objectively demonstrate that the veteran has manifested 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Yet, the headaches are 
disabling to a slight degree at times, because they may cause 
pain, nausea, and visual disturbances at times.  The Board 
believes that the headaches deserve a rating of 10 percent, 
but not higher, based on their presence over a long period of 
time and based on the pain and somewhat disabling symptoms 
produced.  Since the record does not objectively demonstrate 
that prostrating headaches occur once a month, or even once 
every 2 months, a rating in excess 0f 10 percent for this 
disability is not warranted.  


ORDER

The claim for service connection for a disability manifested 
by memory loss is not well grounded, and is denied.  

The claim for compensation benefits for disability of the 
left arm under the provisions of 38 U.S.C.A. § 1151 is not 
well grounded, and is denied.  

Entitlement to a 10 percent, but not higher, rating for 
headaches is established.  To this extent, the appeal is 
granted, subject to the controlling regulations for the award 
of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

